ABATEMENT ORDER
PER CURIAM.
On May 17, 2006, we ordered that this cause be mediated. The mediator and the parties have advised us that the mediation was successful. The parties have filed a joint motion to abate this appeal to permit proceedings in the trial court (at this time, in the 74th District Court, McLennan County, Texas) so that the terms of the parties’ settlement agreement can be effectuated, after which the parties request dismissal of this appeal and withdrawal of this Court’s opinions. See Tex.R.App. P. 42.1(a)(2)(C).
Accordingly, we abate this cause until the parties have notified us that the proceedings in the trial court have concluded. Upon this notification, this cause will be reinstated, and the parties are directed to file an appropriate motion for voluntary dismissal and for withdrawal of this Court’s opinions. See id. If the trial court proceedings have not concluded within sixty days after the date of this order, the parties shall provide this Court with a status report of the proceedings.
Chief Justice GRAY concurring.